PCIJ_B_05_EasternCarelia_LNC_NA_1923-07-23_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE
INTERNATIONALE

TROISIÈME SESSION ORDINAIRE

Présents :

MM. LODER, Président,
Weiss, Vice-Président,
Lord FINLAY,
MM. NYHoLu, :
Moore,
DE BUSTAMANTE,
ALTAMIRA,
ODA,
ANZILOTTI,
HUBER, l

M. WANG, Juge suppléant.

Juges titulaires,

N°. 5.

1923.
Le 23 juillet
Dossier F. c. V
Rôle III. 3.

A la date du 21 avril 1923, le Conseil de la Société des

Nations a adopté la Résolution suivante :

(Texte français.)

«Le Conseil de la Société des Nations prie la Cour per-
manente de Justice internationale de donner son avis con-

sultatif, en prenant en considération les renseignements

que pourraient lui adresser également les différents

pays intéressés, sur la question suivante :

« Les articles ro et rx du Traité de Paix entre la Fin-

lande et la Russie, signé à Dorpat le 14 octobre 1920,
ainsi que la Déclaration y annexée de la délégation russe
concernant l'autonomie de la Carélie orientale, consti-
tuent-ils des engagements d’ordre international obli-
geant la Russie vis-à-vis de la Finlande à l'exécution
des dispositions y contenues ? »

« Le Secrétaire général est autorisé à soumettre cette
8

requête à’ la Cour, ainsi que tous documents relatifs à la
question, à exposer à la Cour l’action du Conseil dans la
matière, à donner toute l’aide nécessaire à l'examen de
l'affaire et à prendre, le cas échéant, des dispositions pour
être représenté devant la Cour. »

(Texte anglais.)

“The Council of the League of Nations requests the Per-
manent Court of International Justice to give an advisory
opinion on the following question, taking into consideration
the information which the various countries concerned may
equally present to the Court :

‘Do Articles 10 and 11 of the Treaty of Peace between
Finland and Russia, signed at Dorpat on October 14th,
1920, and the annexed Declaration of the Russian Dele-
gation regarding the autonomy of Eastern Carelia, con-
‘stitute engagements of an international character which
place Russia under an obligation to Finland as to the
carrying out of the provisions contained therein ?’

“The Secretary-General is authorized to submit this
application to the Court, together with all the documents
relating to the question, to inform the Court of the action
taken by the Council in the matter, to give all necessary
assistance im the examination of the question, and to make
arrangements to be represented, if necessary, at the Court.”

Le 27 du méme mois, le Secrétaire général de la Société,
en vertu de cette Résolution, a adressé la requéte suivante
a la Cour permanente de Justice internationale :

« Le Secrétaire général de la Société des Nations,

«en exécution de la Résolution adoptée par le Conseil le
21 avril 1923, dont copie conforme est annexée à la présente,

«et en vertu de l'autorisation à lui donnée par ladite
Résolution,

«a l’honneur de présenter à la Cour permanente de Jus-
tice internationale une requête du Conseil demandant à
la Cour de bien vouloir, conformément à l’article 14 du
9
Pacte, donner son avis consultatif, en prenant en consi-
dération les renseignements que pourraient lui adresser
également les différents pays intéressées, sur la question
suivante : .

«Les articles ro et 11 du Traité de Paix entre la Fin-
lande et la Russie, signé à Dorpat le 14 octobre 1920,
ainsi que la Déclaration y annexée de la délégation russe
concernant l’autonomie de la Carélie orientale, consti-
tuent-ils des engagements d’ordre international obli-
geant la Russie vis-à-vis de la Finlande à ]’exécution
des dispositions y contenues ? »

(Texte anglais.)

“In execution of the Resolution of the Council of the
League of Nations adopted on April 21st, 1923, of which a
certified true copy 1s annexed hereto,

“ And by virtue of the authorization given by this Resolution,

“The Secretary-General of the League of Nations

‘Has the honour to present to the Permanent Court of
International Justice the request of the Council that the
Court will, in accordance with Article 14 of the Covenant of
the League, give an advisory opinion upon the following
question, taking into consideration the information which the
various countries concerned may equally present to the Court:

«Do Articles 10 and 11 of the Treaty of Peace between
Finland and Russia, signed at Dorpat on October 14th,
1920, and the annexed Declaration of the Russian Dele-
gation regarding the autonomy of Eastern Carelia,
constitute engagements of an international character
which place Russia under an obligation ‘to Finland
as to the carrying out of the provisions contained
therein 2?”

Conformément à l’article 73 du Règlement de la Cour,
la requête a été notifiée aux Membres de la Société des Nations
par l'intermédiaire de son Secrétaire général, ainsi qu'aux
États mentionnés à l'Annexe au Pacte ; en outre, le Greffier fut
chargé de la notifier au Gouvernement de la République socia-
liste fédérative des Soviets de Russie.
ro

Avec la requête étaient transmis les documents énumérés
sur une liste y annexée ; cette liste est la suivante :

1. Traité de Dorpat, 14 octobre 1920.
Textes authentiques en finnois, russe et suédois, et tra-
duction française, remis par le Gouvernement finlandais.

2. Déclaration du Gouvernement russe, annexe au
Traité de Dorpat, concernant l’autonomie de la Carélie
orientale.

Textes authentiques en finnois, russe et suédois,
et traduction française, remis par le Gouvernement
finlandais.

3. Note du Secrétaire général soumettant au Conseil
une lettre du Ministère des Affaires étrangères de
Finlande, du 26 novembre 1921. (Doc. C. 506. 1921.
VIL)

4. Mémorandum du Secrétaire général, en date du 29
décembre Ig2I, exposant sommairement la situation
de la Carélie. (Doc. C. 545. 1921. VII.)

5. Note du Secrétaire général, du 31 décembre 1921,
accompagnant une lettre du Gouvernement central
de Carélie au Conseil. (Doc. C. 555. 1921. VII.)

6. Procés-verbal de la séance du Conseil tenue les
13 et 14 janvier 1922, et déclaration faite au Conseil
par le représentant de la Finlande.

7. Déclaration faite à l’Assemblée par le représentant
de la Finlande, le 6 septembre 1922.

8. Note du Secrétaire général soumettant au Conseil
une lettre, du ro novembre 1922, de M. Enckell, délé-
gué de Finlande. (Doc. C. 95. 1923. VIT.)

9. Mémorandum du Secrétaire général exposant le
‘ résultat des démarches entreprises. (Doc. C. 83. 1923.
VII.)
it

10. Mémorandum du Secrétaire général au Conseil, 10
avril 1923. (Doc. €. 251. 1923. V.) |

11. Lettre de M. Enckell et mémoire du Gouvernement
finlandais du 19 avril 1923, accompagnés du mémoire
de trois jurisconsultes finlandais. (Doc. C. 322. 1923. VIT.)

12. Rapport introductif au Conseil par M. Salandra.
(Doc. C. 321. 1923. V.)

13. Rapport du représentant de l’Halie, 21 avril
1923. (Doc. C. 327. 1923. V.)

14. Extrait du procés-verbal des séances du Conseil
des 20 et 21 avril 1923

15. Livre vert carélien, 1922.

16. Livre blanc finlandais, février 1922.

17. Rapport dé trois jurisconsultes étrangers, 1922.

x8. Ordre chronologique des étapes de l'affaire de la
Carélie orientale devant le Conseil de la Société des
Nations. ‘

De plus, la Cour s’est trouvée en présence d’un certain nom-
bre de documents qui lui ont été communiqués au nom du
Gouvernement finlandais, savoir :

x. Un article de M. Erich, intitulé « La question de la
Carélie orientale ».

2. Conclusions finales du Gouvernement finlandais.

3. Un article de M. Erich, intitulé « La question de
la Carélie orientale soumise pour avis à la Cour per-
manente de Justice internationale ».

4. Note additionnelle (à l’opinion juridique présentée
antérieurement} de M. Charles de Visscher.
5. Procès-verbaux (en finnois) des séances de la

Conférence de la Paix entre la Finlande et la Russie
tenues à Dorpat, 12 juin-14 octobre 1920. :
Iz

6. Procès-verbaux (extraits en traduction française)
de séances tenues par ladite Conférence les 15 et 16
juin, 28 juillet, 4 et 5 octobre 1920.

7. Note du Gouvernement soviétique du 27 février
1923 et notes du Gouvernement finlandais des 16 et
19 juin 1923. |

De même, la Cour a été saisie d’une note, en date du 28
juin 1923, du Ministre de Pologne à La Haye, et d’un télé-
gramme du Gouvernement esthonien du 3 juillet 1923.

La Cour a également entendu les explications orales que, sur
demande de son Gouvernement, M. Rafaël Erich, représentant
du Gouvernement finlandais, avait été admis à fournir, et a
reçu de lui un document contenant des «Considérations supplé-
mentaires » à ces explications. La Cour avait informé M. Erich,
avant l'audience, qu’elle apprécierait d'entendre son opinion
sur la question de savoir si elle était compétente pour donner
suite à la requête pour avis consultatif relative à l'affaire de
la Carélie orientale, à elle soumise par le Conseil de la Société
des” Nations. |

Le Secrétaire général de la Société des Nations avait été
dûment avisé de la démarche faite par la Cour à ce sujet.

M. Tchitchérine, Commissaire du peuple russe aux Affaires
étrangères, a adressé a la Cour, le rz juin, une dépêche
télégraphique dont le texte entier a été lu à l’audience et qui
est ainsi conçue :

« Onze juin Stop Réponse a votre 3055 du 19 mai Stop
Le Gouvernement russe trouve impossible de prendre
une part quelconque à la procédure dénuée de valeur
légale et dans le fond et dans la forme à laquelle la Cour
permanente veut soumettre la question carélienne Stop
Attendu que la Commune de travail carélienne est
une partie autonome de la Fédération russe ne possédant
point le droit de relations internationales indépendantes
Vrg Attendu ensuite que son autonomie ést basée sur
le décret du Conseil exécutif central pan-russe du huit
juin mil neuf cent vingt qui fut édicé avant l’examen de
13

cette question par la Conférence de Paix russo-finlandaise
de Yourief Vrg Attendu aussi que le Traité de Yourief
mentionne en traitant un autre sujet la Carélie autonome
comme déjà existante sans stipuler d'obligation à ce
sujet pour la Russie Vrg Attendu aussi que ia délégation
russe à Yourief chaque fois que cette question surgissait
a toujours déclaré que c'était une affaire intérieure de
la Fédération russe Vrg Attendu aussi que le Président
de la délégation russe Berzine à la séance du quatorze
octobre mil neuf cent vingt porta uniquement à titre
d’information à la connaissance de la délégation finlan-
daise le fait de l’autonomie de la Carélie Vrg Attendu
aussi que par une note du cinq décembre mil neuf cent
vingt et un au nom du Chargé d’affaires de Finlande le
Commissaire du Peuple Tchitchérine protesta catégori-
quement contre l'acte du Gouvernement finlandais
qui avait posé la question de la Carélie orientale devant
la Société des Nations ce qui dans l’opinion du Gouver-
nement russe constituait un acte hostile à la Fédération
russe et une intervention dans ses affaires intérieures
Vrg Attendu aussi que dans une communication offi-
cielle publiée le dix huit juin mil neuf cent vingt deux le
Commissariat du Peuple pour les Affaires étrangères
déclara que le Gouvernement russe repousse absolument
la prétention de la soi-disant Société des Nations d’in-
tervenir dans la question de la situation intérieure de
la Carélie et fait savoir que toute tentative de quelque
Puissance que ce soit d'appliquer à la Russie l’article
des statuts de la Société des Nations relatif aux conflits
entre un de ses Membres et une Puissance non partici-
pante serait considérée par le Gouvernement russe comme
un acte hostile contre la République russe Vrg Le
Gouvernement russe refuse absolument toute parti-
cipation à l'examen de cette question par la Société
des Nations ou la Cour permanente Stop Indépendam-
ment des considérations de droit en vertu desquelles
la question de la situation de la Carélie est une question
intérieure de la Fédération russe le Gouvernement sovié-
tiste se voit obligé de déclarer qu’il ne peut considérer
14

la prétendue Société des Nations et la Cour permanente
comme impartiales en cette matière vu que la majorité
des Puissances adhérant à la Société des Nations ne
reconnaissent point encore de juve le Gouvernement
soviétiste et plusieurs d’entre elles refusent d’entrer
avec lui-même en des relations dè fait Stop Cet état
de choses est confirmé par le fait que le Conseil de la
Société des Nations ou les Puissances qui le dirigent
représentées par le Conseil des Ambassadeurs. ont sou-
vent adopté des décisions manifestement dirigées contre
les intérêts élémentaires des Républiques soviétistes
et cela sans même demander l'avis du Gouvernement
soviétiste comme cela fut le cas quand l’annexiôn de la
Bessarabie par la Roumanie fut reconnue par eux ou
quand à Memel un régime fut établi qui écarte la Russie de
toute influence dansla question denavigation sur le Niémen
ou bien encore quand la Galicie {d’] Orient dont la popu-
lation est dans son immense majorité ukrainienne fut
annexée à la Pologne Stop Telles sont les raisons qui
écartent pour le Gouvernement russe toute possibilité de
rapports avec la discussion de la question carélienne
devant la Cour permanente Stop N. 364. Tchitchérine. »

(Traduction anglaise du Greffe de la Cour.)

‘June eleventh. Reply to your 3055 May 19th... The
Russian Government finds it impossible to take any part
in the proceedings, without legal value either in substance
or in form, which the Permanent Court intends to: insti-
tute as regards the Carelian question. Whereas the Work-
ers’ Commune of Carelia is an autonomous portion of
the Russian Federation without any right to independent
international relations ; whereas tts auionomy is based

“on the decree of the Pan-Russian Central. Executive
Council, dated June 8th, 1920, which was enacted before
the examination of “this question by the Russo- Finnish
Peace Conference at Dorpat; furthermore, whereas the

Treaty of Dorpat; in connection with another matter, refers

- to the autonomous territory of Carelia as already existing

qotthout imposing any obligation inthis respect upon Russia ;
15

whereas the Russian Delegation at Dorpat declared
each time that this question was raised that it was an inter-
nal question affecting. the Russian Federation; further-
more, whereas Berzine, the President of the Russian dele-
gation, at the meeting of October 14th, 1920, brought the
fact that Carelia was autonomous to the knowledge of the
Finnish Delegation solely for their information ; further-
more, whereas in a Note dated December 5th, 1921, and
addressed to the Finnish Chargé d’ajjaires, Tchitcherin,
the Commissary of the People, protested categorically
against the action taken by the Finnish Government
in placing the Eastern Carelian question before the League
of Nations, a course which, in the view of the Russian
Government, constituted an act of hostility to the Russian
Federation and an intervention im tts domestic affairs ;
furthermore, whereas in an official communication pub-
lished on June x8th, 1922, the Commissary of the People
for Foreign Affairs declared that the Russian Govern-
ment absolutely repudiated the claim of the so-called League
of Nations to intervene in the question of the internal
situation of Carelia and stated that any attempt on the
part of any Power to apply to Russia the article of the
Covenant of the League relating to disputes between one
of its Members and a non-participating State would be
regarded by the Russian Government as an act of hostility
to the Russian State: the Russian Government cate-
gorically refuses to take any part in the examination of
this question by the League of Nations or by the Permanent .
Court. Apart from considerations of law, according to which
the question of the status of Carelia is a matter of Russian
domestic jurisdiction, the Soviet Government is compelled
to affirm that it cannot consider the so-called League of
Nations and the Permanent Court as impartial in this
matter, having regard to the fact that the majority of the
Powers belonging to the. League of Nations have not yet
accorded the Soviet Government de jure recognition and
several of them refuse even to enter into de facto rela-
tions with it. This situation is further borne out by the fact
that the Council of the League of Nations or the Powers
I 6

-which.control tt, represented by the Council of Ambassadors,

‘ have often taken decisions obviously. directed against the
_most vital interests of. the Soviet. Republics and have done
so without even asking the views of the Soviet Government.
This occurred when the annexation of Bessarabia by
Roumania was recognized by them and again when a
regime was established at Memel which debarred Russia
from any voice in the question of navigation on the Niemen,
or again when Eastern Galicia, the great majority of whose
population is Ukrainian, was annexed to Poland. These
are the reasons which vender it quite impossible for the
Russian Government to take any part in the discussion
‘of the Carelian question before the Permanent Court.
N. 364. Tchitcherin.”

II.

La Carélie orientale est un territoire d’une étendue con-
sidérable situé entre la Mer Blanche et le Lac Onega à Pest,
et la Finlande à l’ouest. |

. La séparation complète de la Finlande d'avet la Russie
s’est accomplie en 1917. La guerre survint entre le Gouiverne-
ment des Soviets ét la Finlande en raison des différends entre
ces deux pays à propos de questions de frontière et d’un
grand nombre d’autres questions auxquelles se réfère le Traité
de Paix conclu à Dorpat le 14 octobre 1920 et entré en vigueur
le 1°° janvier 1921. Au cours des hostilités, deux des communes
de la Carélie orientale, Repola et Porajärvi, furent placées
sous la protection de la Finlande.

Les articles 10 et 11 du Traité de Dorpat sont ainsi conçus :

(Texte français.)
| ARTICLE IO. |
La Finlande retirera, dans un délai de quarante-cing

‘jours à partir de la mise en‘ vigueur du. présent Traité,
ses troupes des communes de Repola et de Porajarvi.
17
Ces communes seront réincorporées dans l'Etat russe et
attachées au Territoire autonome de la Carélie de l'Est,
qui comprendra la population carélienne des gouverne-
ments d’Arkhangel et d’Olonetz et jouira du droit des
nations de disposer d’elles-mêmes. »

ARTICLE II.

«Pour régler d’une manière plus précise les conditions
de l’union des communes de Repola et de Porajärvi,
citées dans l’article précédent, avec le Territoire autonome
de la Carélie de l'Est, les dispositions suivantes ont été
adoptées par les Puissances contractantes en faveur
de la population locale :

«ï. Les habitants des communes devront obtenir une
amnistie entière, conformément aux stipulations de
l’article 35 du présent Traité.

«2. Le maintien de l’ordre local sur le territoire des
communes séra confié, pendant une durée de deux ans à
partir de la mise en vigueur. du présent Traité, à une
milice instituée par la population locale.

«3. Il sera garanti aux habitants desdites communes la
possession intégrale de leurs biens meubles sur le territoire
de ces communes, ainsi que le droit de disposer et d’user
librement des champs qui leur appartiennent ou qu’ils
cultivent, ainsi que de tous les autres biens immeubles
en leur possession, dans les limites des lois en vigueur dans
le Territoire autonome de la Carélie de l'Est.

«4. Tout habitant de ces communes sera autorisé, s’il le
désire, à quitter librement la Russie dans un délai
d'un an à partir de la mise en vigueur du présent Traité.
Les personnes quittant la Russie sous ces conditions
seront autorisées à emporter avec elles tous leurs biens
meubles et garderont, dans les limites des lois en vigueur

©
18

, dans le territoire autonome de la Carélie de l'Est, tous
. leurs droits-aux immeubles laissés par elles dans le terri-
-toire desdites communes.

«5. Il sera accordé aux citoyens finlandais et aux socié-
‘tés commerciales et industrielles finlandaises le ‘droit,
durant un an à partir de la mise én vigueur du présent
Traité, de terminer dans ces communes la coupe des forêts
auxquelles ils ont acquis droit en vertu de contrats
conclus avant le premier juin 1920, et d en emporter le
bois coupé. » :

(Traduction: anglaise du Secrétariat de la Société des
Nations.) | |
| ARTICLE 10.

“Finland shall, within a time limit of forty-five days,
dating from the entry into force of the present Treaty,
withdraw her troops from the Communes of Repola and
Porajärvi. These Communes shall be re-incorporated
in the State of Russia and shall be attached to the autono-

mous territory of Eastern Carelia, which is to include the
Carechan, population of the governments of Archangel
and Olonetz, and which shall enjoy the national right of
self-determination.”

Article xx.

. “The Contracting Powers have adopted the following
| provisions for the benefit of the local population of the Com-
_ mumes of Repola and Porajérvi, with a view to a more
- detailed regulation of the conditions under which the union
of these communes with the Autonomous Territory of
Eastern Carelia, referred to in the preceding article, is

to take place : |

“x. The inhabitants of the Communes shall be accorded
a complete amnesty, as provided in Article 35 of the present
Treaty.

“2. The local maintenance of order in the territory of
the Communes shall be undertaken by a militia organised by
t 19
&
the local population for a period of two years, dating from
the entry into force of the present Treaty.

“3. The inhabtiants of these Communes shall be assured
of the enjoyment of all their movable property situated in
the territory of the Communes, also of the right to dispose
and make unrestricted use of the frelds which belong to or are
cultivated by them and of all other immovable property
in their possession, within the limits of the legislation in
force in the Autonomous Territory of Eastern Carelia.

“4. All the inhabitants of these Communes shall be free,
if they so desire, to leave Russia within a period of one
month from the date upon which this Treaty comes into
force. Those persons who leave Russia under these
conditions shall be entitled to take with them all their per-
sonal possessions and shall vetain, within the limits of the
existing laws in the independent territory of Eastern Carelia,
all their rights to any tmmovable property which they may
leave in the territory of these Communes.

“5. Citizens of Finland, and Finnish commercial and
industrial associations shall be permitted, for the duration
of one year from the date upon which this Treaty comes into
force, to complete in these Communes the felling of forests
to which they are entitled by contracts signed prior to June
tst, 1920, and to take away the wood felled.”

Le Traité contient également un certain nombre de stipu-
lations sur d’autres matières, telles que les frontières, les
eaux territoriales, la pêche, le droit de transit, la neutralisa-
tion de certaines eaux et îles, les douanes, la propriété et les
dettés d'Etat, le trafic et les relations commerciales, les che-
mins de fer, les postes et télégraphes. L’article 37 prévoit la
nomination d’une Commission mixte russo-finlandaise pour
la mise en vigueur du Traité, ainsi que pour les questions de
droit public et privé qui pourraient surgir à son propos.

Hi convient de remarquer que les articles 10 et 11 traitent
la Carélie orientale de «territoire autonome »; mais, sous réserve
de ce qui est stipulé dans ces articles, il n’y a pas, dans le
Traité même, de dispositions relatives à la nature et à la
portée de cette autonomie.
26

--Certains autres documents intitulés : « Déclarations ‘faites
au procès-verbal par les délégations finlandaise et russe-de la
Paix, à Dorpat, le 14 octobre 1920, à la séance de signature
du Traité de Paix entre la République de Finlande et la Répu-
blique socialiste fédérative des Soviets de Russie», ont été
également soumis à la Cour. | :

. L’un de ces documents est ainsi conçu :

(Teste francais.)
«Déclaration de la délégation russe concernant l'autonomie
_ de la Carélie de l'Est. | |

; CA la séance générale du 14 octobre des délégations de la
Paix, la déclaration suivante fut faite au procès-verbal au
nom de la délégation russe :

« La République socialiste fédérative des Soviets de
Russie garantit à la population carélienne des gouver-
nements d’Arkhangel et d’Olonetz (Aunus) les droits
suivants :

€ I) La population carélienne des gouvernements
d’Arkhangel et d’Olonetz (Aunus) jouira. du droit: des
nations de disposer. d’elles-mémes. : os

«2) La Carélie de l'Est habitée par cétte population
formera, en ce qui concerne ‘ses affaires intérieurés, un
‘’territoire autonome uni à la Russie sur base fédérative.

| _«3) Les affaires concernant cette région seront traitées
oO par une représentation nationale élue par la population
“locale, et ayant le droit d’imposition pour les besoins du
territoire, le droit de rendre des ordonnances et règle-
ments concernant les besoins locaux, ainsi que ‘de régler
l'administration interne. |

«4) La langue locale indigène sera la langue de I’ ‘admi-
. mistration, de la législation et de Vinstruction publique.

“= «8) Le territoire autonome de la Carélie de l'Est aural

"le droit de régler sa vie économique selon ses besoins:

: locaux et selon l’organisation: économique générale: dela
République.
21

-«6).En rapport avec la réorganisation des formations
militaires défensives de la République russe, il sera orga-
nisé sur le Territoire autonome de la Carélie de l’Est un
système de milice ayant pour but la suppression de l’ar-
mée permanente, et la création à sa place d’une milice
nationale pour la défense locale. »

(Traduction anglaise du Secrétariat permanent de la Société
des Nations.)

“Declaration of the Russian Delegation with vegard to the
autonomy of Eastern Carelia.

“ At the general meeting of Peace Delegates on October 14th,
the following declaration was inserted in the procés-verbal on
behalf of Russian Delegation :

“The Socialist Federative Republic of the Russian Soviets
guarantees the following rights to the Carelian population
of the Governments of Archangel and Olonetz ( Aunus) :

“t) The Carelian population of the Governments of
Archangel and Olonetz ( Aunus) shall enjoy the right
of self-determination.

“2) That part of Eastern Carelia which is inhabited

by the said population shall constitute, so far as its internal

' affairs are concerned, an autanomous territory united to
Russia on a federal basis.

“3) The affairs of this district shall be dealt with by
national representatives elected by the local population,
and having the right to levy taxes for the needs of the terri-
tory, to issue edicts and regulations with regard to local needs,
and to regulate internal administration.

“A\ The local native language shall be used in matters
of administration, legislation: and public education.

“s) The autonomous territory of Eastern Carelia shall
have the right to regulate tts economic life in accordance
with its local needs, and in accordance with the general
economic organization of the Republic.
22

“6) In connection with the reorganization of the mili-
tary defensive forces of the Russian Republic, there shall
be organized in the autonomous territory of Eastern Carelia
a militia system, having as ats object the suppression of
the permanent army and the creation in its place of a natio-
nal militia for local defence.”

III.

Des documents portés a la connaissance de la Cour, il
résulte qu’il y a controverse aiguë entre le Gouvernement de |
Finlande et celui des Soviets au sujet de la Déclaration sus- .
mentionnée, Le Gouvernement finlandais avance qu'elle
forme partie de l'accord conclu entre les deux pays et que le
Traité a été signé à la condition que la Déclaration ait la même
force obligatoire que ses propresstipulations. Le Gouvernement
des Soviets soutient que la Déclaration n’a aucun caractère.
: contractuel et que, faite seulement a titre d’information,
elle se borne à constater la situation déjà existante.

Il ressort de la correspondance et des autres documents
soumis à là Cour que des divergences se produisirent bientôt
entre les Gouvernements finlandais et russe, des manquements :
à l'exécution du Traité sur un grand nombre de points, _
dont l’un relatif à l'autonomie de la Carélie orientale, ayant
été allégués.

L'examen de la correspondance diplomatique entre la
Finlande et la Russie, correspondance qui marque les diverses
phases de la controverse entre ces deux pays au sujet de la
Carélie orientale, démontre clairement : :

1) que l’existence en droit du Traité de Dorpat et la force
obligatoire de ses dispositions ne sont pas et n’ont jamais été
mises en question par aucun des deux pays ;

2) que les deux parties, ayant reconnu l’existence et la
force obligatoire du Traité, sont en désaccord quant à l’inter-
prétation et à l’effet juridique de certaines de ses dispositions,
en particulier des articles ro et 11 qui traitent de la Carélie
_ orientale ; ,
- 23
‘ 3) que la Finlande prétend que la Déclaration, non mention- .
née au Traité mais insérée au procès-verbal de signature, fait
partie des conditions de la paix ; ce qui est contesté par la
Russie. ;

La Finlande a prié la Société des Nations de prendre 1’affaire
en mains et, aprés délibérations, le Conseil de la Société a
d’abord adopté, le 14 janvier 1922, la Résolution suivante :

(Texte francais.)

«Le Conseil de la Société des Nations, aprés avoir
entendu les renseignements fournis par la délégation
finlandaise sur la situation en Carélie orientale, qui a
fait l'objet de la lettre du Gouvernement finlandais en
date du 26 novembre 1921, ainsi que les déclarations
des représentants de l’Esthonie, de la Lettonie, de la
Pologne et de la Lithuanie, est disposé, s’il y a à ce sujet
accord entre les deux parties intéressées, à examiner la
question en vue de trouver une solution satisfaisante.
Le Conseil estime qu’un des Etats intéressés, Membre
de la Société, qui est en relations diplomatiques avec le
Gouvernement de Moscou, pourrait s’informer de ses
dispositions à cet égard.

« Si l’un de ces Etats pouvait aider, par ses bons offices
entre les deux parties, à la solution de la question dans le
haut esprit de conciliation et d'humanité qui est celui
de la Société des Nations, le Conseil ne pourrait que s’en
montrer satisfait.

« Le Secrétaire général est invité à recueillir tous
renseignements utiles pour l'information du -Conseil. »

(Texte anglais.)

“ The Council of the League of Nations, having heard
the statement submitted by the Finnish Delegation on
the situation in Eastern Carelia, contained in a letter
from the Finnish Government, dated November 26th, 1021,
and the statements submitted by the Esthonian, Latvian,
Polish and Lithuanian representatives, is willing to con-
sider the question with a view to arriving at a satisfactory
solution if the two parties concerned agree. The Council
24

is of opinion that one of the interested States, Member
of the League, which 1s in diplomatic relations with the
. Government of Moscow, might ascertain that Government's
intentions in that respect.

“The Council could not but feel satisfaction af one of
these Siates could lend its good offices as between the two
parties, in order to assist in the solution of this question,
in accordance with the high ideals of conciliation and
humanity which animate the League of Nations.

‘The Secreiary-General is instructed to obtain all
necessary information for the Council. »

Déférant au voeu du Conseil, le Gouvernement esthonien, qui
se trouvait en relations diplomatiques avec le Gouvernement
russe, invita ce dernier à soumettre la question de la Carélie
orientale. à l’examien du Conseil « sur la base de l’article 17
du Pacte », dont copie était annexée à la note du Gouverne-
ment esthonien. Dans la même note, le Gouvernement estho- _
_ men, se référant à la Résolution du Conseil, demanda au Gou-

. vernement des Soviets si ce Gouvernement pouvait, pour sa
part, consentir à soumettre la question au Conseil, confor- _
mément à l’article 17 du Pacte, et «a se faire, à l’occasion,
représenter au Conseil». — |

Le Gouvernement russe, par sa note du 2 février 1922,
se refusa à accepter la requête qui lui avait été ainsi adressée.

En dernier lieu, et sur les instances renouvelées du Gouver-
nement finlandais, le Conseil adopta la Résolution reproduite
au début de cet Avis.

IV.

Il y a lieu d'observer tout d’abord, que la question soumise
à la Cour a trait à l'obligation qu’aurait assumée la Russie, :
‘ par la Déclaration et par l’article 10 du Traité, d'assurer l’auto-
nomie de la Carélie orientale, ainsi qu’aux autres obligations,
relatives aux deux communes de Repola et de Porajarvi, et
résultant des articles 10 et 11 du Traité. Une réponse éventuelle
"ace sujet, quelle qu’elle fût, ne saurait avoir d’effet sur aucun
25

des autres points au sujet desquels la Finlande et la Russie
sont en désaccord, relativement à l'exécution ou à la
non exécution du Traité ; il n’a été demandé d’interprétation
d'aucune des stipulations se rapportant aux conditions
d'exécution. |

En second lieu, il convient de se rendre nettement compte
dela nature exacte de la question soumise à la Cour. La Cour
est priée de donner un avis consultatif sur la question de savoir
si les articles 10 et rr du Traité de Dorpat, ainsi que la Décla-
ration sus-mentionnée de la délégation russe concernant l’au-
tonomie de la Carélie orientale, constituent des engagements
dordre international obligeant la Russie vis-à-vis de la Fin-
lande. |
” Ainsi qu’on l’a déjà fait observer, le fait de la conclusion du
Traité de Dorpat n’a jamais été contesté.

x

Il ressort des documents présentés à la Cour que:
a) la thèse finlandaise est la suivante :

r° les articles 10 et 11 du Traité de Dorpat et la Déclara-
tion insérée an procès-verbal de signature y relatif constituent
_ des obligations exécutoires, que la Russie est tenue de remplir ;

2° la Russie n’a pas rempli ces obligations;
b) la thèse russe est la suivante:

1° la question relative à l’autonomie de la Carélie orientale
est d’ordre intérieur, et l’attention des représentants de la
Finlande a. été attirée sur ce fait au cours des négociations
concernant le Traité de Dorpat ; la Déclaration n’a été faite
qu’à titre d’information ; :

2° l'autonomie mentionnée aux articles Io et 11 du Traité
de Dorpat et dans la Déclaration n’a trait qu’à la commune
ouvrière de Carélie telle que l'avait établie le Décret du 7 juin
1920, antérieurement à la conclusion du Traité.

Un mémoire du Secrétaire général de la Société des Nations
en date du xo avril 1923 fait ressortir avec une clarté parfaite
le véritable point controversé (doc. C. 251. 1923. V.). Il y est dit:

« A ce point de vue, la question qui se pose en droit inter-
national est celle-ci: N’y a-t-il pas de lien contractuel
26

entre la Finlande et la Russie au sujet de la Carélie de
l'Est, et, à défaut de ce lien, les demandes de la Finlande
constituent-elles réellement des actes d’immixtion inté-
rieure en Russie ? »

Puis, après avoir exposé la thèse de la Russie :

« La Finlande soutient, au contraire, que le texte du
Traité de Dorpat est complété par les Déclarations
annexes du Gouvernement russe ; qu’en vertu de ces Dé-
clarations, le Gouvernement soviétique a pris un engage-
ment contractuel résultant notamment de ce que la Fin-
lande a rétrocédé à la Russie les deux communes de Repola
et de Porajärvi, en échange des stipulations d’auto-
nomie promises par la Russie aux Caréliens ; que la con-
nexité la plus étroite existe entre ces Déclarations et les
dispositions du Traité, à tel point que les Déclarations rus-
ses étaient pour elles la condition absolue de sa signature
au Traité ; qu’il s'ensuit que le Gouvernement finlandais
a le même droit de veiller à l'exécution des dispositions
de ces Déclarations — obtenues par lui, au profit de ses
congénères finnois de l’autre côté de la frontière
finlandaise — que s’il s’agissait des dispositions du
Traité lui-même. »

Le point de savoir si la Déclaration en question présente,
comme l'avance la Finlande, un caractère contractuel ou si,
comme le maintient la Russie, elle n’a été énoncée qu’à titre
d’information, est, par la nature même des choses, un point de.
fait. Il s’agit donc de rechercher si un engagement de cet ordre
a été pris. La question véritablement posée à la Cour porte,
dans une large mesure, sur la Déclaration concernant l’auto-
nomie, qui est insérée au procès-verbal de signature du Traité.
Si cette Déclaration faisait partie de l’accord entre la Finlande
et la Russie, elle serait, au présent point de vue, assimilable
au Traité lui-même.

Le représentant du Gouvernement finlandais a émis l'idée
que la question soumise à la Cour devrait être considérée comme
une question préalable relative à la nature du différend, par
27
analogie avec l’article 15, alinéa 8, du Pacte. Pour les raisons
ci-dessus et ci-après, la Cour ne peut se rallier à cette interpré- |
tation de la question soumise par le Conseil, interprétation que
les termes mêmes de la requête ne lui paraissent d’ailleurs pas
justifier. |

Il y a eu des divergences d'opinions sur le point de savoir
si des questions pour avis consultatif, pour autant qu'elles se
réfèrent à des points de fait actuellement en litige entre deux
nations, devraient être soumises à la Cour sans le consente-
ment des parties. Il n’est pas besoin, dans le cas actuel,
d'approfondir ce point. |

Il résulte de ce qui précède que l'avis demandé à la Cour
porte sur un différend actuellement né entre la Finlande et la
Russie. La Russie n'étant pas Membre de la Société des
Nations, il s’agit d’un cas prévu à l’article 17 du Pacte. D’après
cet article, en cas de différend entre deux Etats, dont un
seulement est Membre de la Société, l'Etat étranger à la Société
est invité à se soumettre aux obligations qui s'imposent aux
Membres aux fins de règlement du différend ; si cette invita-
tion est acceptée, les dispositions des articles 12 à 16 s’appli-
quent sous réserve des modifications jugées nécessaires par
. le Conseil. Cette règle ne fait du reste que reconnaître et appli-
quer un principe.qui est à la base même du droit international:
le principe de l'indépendance des Etats. Il est bien établi en
droit international qu'aucun Etat ne saurait être obligé de
soumettre ses différends avec les autres Etats soit à la média-
tion, soit à l'arbitrage, soit enfin à n'importe quel procédé
de solution pacifique, sans son consentement. Ce consente-
ment peut être donné une fois pour toutes sous la forme
d’une obligation librement acceptée ; il peut, par contre, être
donné dans un cas déterminé, en dehors de toute obligation
préexistante. La première hypothèse se vérifie pour les
Membres de la Société des Nations : ayant accepté le Pacte,
ils se trouvent sous l'obligation qui résulte des dispositions
du Pacte concernant le règlement pacifique des différends .
internationaux. Il en est autrement pour les Etats non-
Membres : ils ne sont pas liés par le Pacte. La soumission
d’un différend, qu’ils auraient avec un Etat Membre de la
28

Société des Nations, aux méthodes de. règlement prévues
par le Pacte, ne saurait résulter que de leur consentement.

Or, le consentement de la Russie n’a jamais été donné; par
_contre, elle a nettement et à maintes reprises déclaré qu’elle
n'accepte aucune intervention de la Société des Nations dans
son différend avec la Finlande. Les refus que la Russie avait
déjà opposés aux démarches suggérées par le Conseil ont été
renouvelés lorsque la requête d’avis lui a été notifiée. .Par
conséquent, la Cour se voit dans l'impossibilité d'exprimer
un avis sur un différend de cet ordre.

La Cour estime qu’il y a encore d’autres raisons péremp-
toires pour lesquelles tout effort de la Cour de traiter la ques-
tion actuelle serait inopportun. Le point de savoir si la Fin-
lande et la Russie ont passé un contrat, d’après les termes
de la Déclaration concernant lautonomie de la Carélie |
orientale, est en réalité un point de fait. Y répondre implique-
rait le devoir de rechercher quelles preuves seraient de nature ~
à éclairer la Cour sur la force relative des thèses avancées à
ce propos par la Finlande et la Russie, et de faire comparaitre
tel témoin que nécessaire. La Russie refusant de prendre part
à un enquête de ce genre, la Cour serait très embarrassée pour
la mener à bien. Il paraît, en effet, douteux que la Cour puisse:
obtenir les renseignements matériels nécessaires pour lui per-
mettre de porter un jugement sur la question de fait qui est
celle de savoir quel fut l’objet de l’accord des parties. La Cour
ne saurait aller jusqu’à dire qu’en règle générale une requête
‘pour avis consultatif ne puisse impliquer une vérification de
faits ; mais, dans des circonstances ordinaires, il serait cer-
‘tainement utile que les faits sur lesquels l’avis de la Cour est
demandé fussent constants : le soin de les déterminer ne
devrait pas être laissé à la Cour elle-même.

La Cour se rend compte. qu’elle n’est pas invitée à tran-
cher un différend, mais à donner un avis consultatif.
Cependant, cette circonstance ne modifie pas essentiellement

les considérations ci-dessus. La question posée a la Cour
n'est pas de droit abstrait, mais concerne directement le
29

point essentiel du conflit entre la Finlande et la Russie, et
il ne peut y être répondu qu'à la suite d’une enquête sur les
faits qui sont à la base de l’affeire. Répondre à la question
équivaudrait en substance à trancher un différend entre les
parties. La Cour, étant une Cour de Justice, ne peut pas se
départir des règles essentielles qui dirigent son activité de
tribunal, même lorsqu'elle donne des avis consultatifs.

C'est avec regret que, le Gouvernement russe ayant
refusé son concours, la Cour se voit dans l’impossibilité de
poursuivre une enquéte qui, comme la requéte du Conseil
Vavait déjà donné à entendre, présuppose le consentement
et la coopération des deux parties. Les autres. considérations
développées dans le présent avis semblent appeler la même
conclusion. |

La Cour ne saurait cependant regretter que la question
lui ait été posée, car il sera dorénavant clair pour tous que
le Conseil, sans épargner ses peines, a désiré, afin d’assurer
le règlement d’un conflit entre deux nations, explorer tout
chemin éventuellement susceptible d'aboutir à une solution.

Le présent avis ayant été rédigé en français et en anglais,
c'est le texte anglais qui fera foi.

Fait au Palais de la Paix, à La Haye, le vingt-trois juillet
mil neuf cent vingt trois, en deux exemplaires, dont l’un
restera déposé aux archives de la Cour et dont l’autre
sera transmis au Conseil de la Société des Nations. :

Le Président :
(Signé) LODER.

Le Greffier :
(Signé) À. HAMMARSKJÜLD.

MM. Weiss, Vice-Président, Nyholm, de Bustamante et
Altamira, juges, déclarent ne pas pouvoir partager l’opinion
de la majorité de la Cour, concernant l’impossibilité d’émettre
un avis consultatif sur l’affaire de Ja Carélie orientale.

(Paraphé) E.
(Paraphé) À. H.
